DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 1-17 are pending.
	Claims 6-17 are withdrawn from consideration.
	Claims 1 and 3 are amended.
	Claims 1-5 are being examined as follow:

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, the term “an angle” in line 6, should change to “another angle”.  
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a1) as being anticipated by SHIRAKI et al (US2013/0010412A1 previously cited).
Regarding claim 1, SHIRAKI discloses an electronic device joining process (refer to fig.8) comprising: 
mounting an electronic component (sensor module 2, fig.8) on a base (base member 61, fig.8); 
placing a lid (flange 67 and lid member 63, fig.8) on the base (base member 61, fig.8); and 
bringing a roller electrode (roller electrode 301, fig.8) to come into contact with the lid (flange 67 and lid member 63, fig.8) at a contact position (refer to “contact position” annotated in the Zoom In fig.8) overlapping a region (refer to “overlapping region” annotated in the Zoom In fig.8) where the base (base member 61, fig.8) and the lid (flange 67 and lid member 63, fig.8) are welded inside an outer edge (refer to “outer edge” annotated in Zoom In fig.8) of the lid (flange 67 and lid member 63, fig.8) in a plan view, the base (base member 61, fig.8) and the lid (flange 67 and lid member 63, fig.8) are welded via a bonding member (joining member 64, fig.8) between the base (base member 61, fig.8) and the lid (flange 67 and lid member 63, fig.8); and 
bonding the lid (flange 67 and lid member 63, fig.8) to the base (base member 61, fig.8) by seam welding (refer to “seam welding” in abstract and Paragraph 0222).

    PNG
    media_image1.png
    599
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    515
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    515
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    569
    550
    media_image4.png
    Greyscale

Regarding claim 4, SHIRAKI discloses wherein a surface of the lid (flange 67 and lid member 63, fig.8) opposite to the base (base member 61, fig.8) has a stepped surface having a stepped shape (refer to “stepping surface/stepped shape” annotated in Zoom In fig.8) approaching the base (base member 61, fig.8) toward the outer edge of the lid (flange 67 and lid member 63, fig.8) in a portion overlapping the region (refer to W2 annotated in the Zoom In fig.8 for ratio) in a plan view (refer fig.8 and Zoom In fig.8 for ratio).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAKI et al (US2013/0010412A1 previously cited).
Regarding claim 2, SHIRAKI discloses wherein a ratio (refer to Zoom in fig.8 for ratio, and the ration of W2/W) of a distance (refer to “W2” annotated in Zoom In fig.8 for ratio) between the outer edge (refer to “outer edge” annotated in Zoom In fig.8) of the lid (flange 67 and lid member 63, fig.8) and the contact position (refer to “contact position” annotated in the Zoom In fig.8) in a direction along an axis of the roller electrode (roller electrode 301, fig.8) to a length of the region (refer to “overlapping region” annotated in the Zoom In fig.8) in the direction along the axis of the roller electrode (roller electrode 301, fig.8) in a range.
SHIRAKI does not explicitly disclose the range is more the or equal to 0.4 and less than or equal to 0.6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHIRAKI’s method with having the range is more the or equal to 0.4 and less than or equal to 0.6, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to decide the size of the lid and how much to overlap, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with SHIRAKI’s teaching.

Regarding claim 5, SHIRAKI discloses wherein when viewed from a cross section perpendicular to a direction (refer to zoom in fig.8 for angle) in which the outer edge (refer to “outer edge” annotated in Zoom In fig.8 for angle) of the lid (flange 67 and lid member 63, fig.8) extends, an angle (refer to “angle a” annotated in zoom in fig.8 for angle) formed by a first line segment (refer to “line segment A” annotated in zoom in fig.8 for angle) coupling the outer edge (refer to “outer edge” annotated in Zoom In fig.8 for angle) of the lid (flange 67 and lid member 63, fig.8) to a corner (refer to “corner” annotated in zoom in fig.8 for angle) of the stepped surface (refer to “stepping surface/stepped shape” annotated in Zoom In fig.8) and a second line segment (refer to “line segment B” annotated in zoom in fig.8 for angle) perpendicular to a thickness direction of the lid (flange 67 and lid member 63, fig.8) is different than an angle (refer to “angle b” annotated in zoom in fig.8 for angle) formed by an outer peripheral surface (refer to “outer peripheral surface” annotated in zoom in fig.8 for angle) of the roller electrode (roller electrode 301, fig.8) and a central axis (refer to “central axis” annotated in zoom in fig.8 for angle) of the roller electrode (roller electrode 301, fig.8).

    PNG
    media_image4.png
    569
    550
    media_image4.png
    Greyscale

SHIRAKI does not specifically discloses an angle (refer to “angle a” annotated in zoom in fig.8 for angle) is greater than an angle (refer to “angle b” annotated in zoom in fig.8 for angle).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHIRAKI’s angles as an angle formed by a line segment coupling the outer edge of the lid to a corner of the stepped surface and a line segment perpendicular to a thickness direction of the lid is greater than an angle formed by an outer peripheral surface of the roller electrode and a central axis of the roller electrode, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to decide what is the size of the lid, how much overlapping and what size of electronic inside the lid, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with SHIRAKI’s teaching.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SHIRAKI et al (US2013/0010412A1 previously cited), in view of Tojo et al (US2014/0196935A1 newly cited).
Regarding claim 3, SHIRAKI discloses wherein a surface of the lid (flange 67 and lid member 63, fig.8) opposite to the base (base member 61, fig.8) forms a shape such that a distance from the base (base member 61, fig.8) to the top of the lid (flange 67 and lid member 63, fig.8) is at a maximum (refer the whole “overlapping region” annotated in Zoom In fig.8) at a location (any location covered by “flange 67 and lid member 63” and “base member 61” in fig.8), inside the outer edge (refer to “outer edge” annotated in Zoom In fig.8)  of the lid (flange 67 and joining member 64, fig.8).  
SHIRAKI does not disclose wherein a surface of the opposite to the base forms a shape such that a distance from the base  to the top of the lid  is at a maximum  at a location, inside the outer edge of the lid in a portion that overlaps the region in a plan view.
Tojo discloses wherein a surface of the opposite to the base (3, fig. 3 partially) forms a shape (refer to the shape of “18” and “16” in fig.3 partially) such that a distance from the base (3, fig. 3 partially) to the top of the lid (“18” and “16” in fig.3 partially)  is at a maximum  at a location (refer to the “location” annotated in fig.3 partially), inside the outer edge (refer to “outer edge” annotated in fig.3 partially) of the lid (“18” and “16” in fig.3 partially) in a portion that overlaps the region (refer to “overlapped region” annotated in fig.3 partially) in a plan view (refer to fig.3 partially below). 

    PNG
    media_image5.png
    281
    484
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHIRAKI’s invention with wherein a surface of the opposite to the base forms a shape such that a distance from the base  to the top of the lid  is at a maximum  at a location, inside the outer edge   of the lid  in a portion that overlaps the region  in a plan view, as taught by Tojo, in order to take advantage of the ability to utilize ceramic substrate or composite material as layer in the construction of the joining area (refer to the abstract and Paragraph 0102 cited: “…the ceramic substrate 1 includes a substrate body 2 formed of alumina (ceramic) or the like and having a surface 3 and a back surface (surface) 4, each having a rectangular shape as viewed in plane; a composite material layer 10 formed on the entirety of the surface 3 of the substrate body 2; and a metallization layer 12 having the form of a rectangular frame as viewed in plane and disposed along a peripheral portion of an upper surface 11 of the composite material layer 10. The thickness of the metallization layer 12 is thicker than that of the composite material layer 10 and is formed of W, Mo, or an alloy which contains W or Mo as a main component. As shown in FIGS. 2 and 3(A), a metal frame 18 having the form of a rectangular frame as viewed in plane and a rectangular vertical section is joined onto the metallization layer 12 via a brazing material 16.…”).

Response to Amendment
With respect to the Rejection 112b: the applicant’s amendment filed on July 20th 2022 that overcame the Rejection 112b in the previous office action. 

Response to Argument
Applicant's arguments filed July 20th 2022 have been fully considered:
Regarding the argument for independent claim 1, it is moot in view of the new route of rejection (refer to Claim 1 rejection above).
Regarding the argument for dependent claim 3, it is moot in view of the new ground of rejection (refer to the Claim 3 rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AOKI et al (US2015/0116915A1) discloses a lid that is shaped with a groove.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        October 18th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761